BROWN, J., Concurring.
In the words of the inimitable Yogi Berra, "'It’s déjá vu all over again.'"1 (Araiza et al., The Jurisprudence of Yogi Berra, supra, 46 Emory L.J. at p. 714.) Thousands upon thousands of more words, and still no closer to a workable standard. (See People v. Lloyd (1998) 17 Cal.4th 658, 667 [72 Cal.Rptr.2d 224, 951 P.2d 1191] (dis. opn. of Brown, J.) [chronicling 15 previous attempts by this court to articulate the scope of the certificate of probable cause requirement].) Our jurisprudence “gives fresh meaning to the phrase, ‘[We’re] from the government and [we’re] here to help you.’ ” (U.S. v. Gomez (9th Cir. 1996) 92 F.3d 770, 772.) It is as if we were trying to render the certificate of probable cause requirement, which is designed “to promote judicial economy” (People v. Panizzon (1996) 13 Cal.4th 68, 75 [51 Cal.Rptr.2d 851, 913 P.2d 1061]), as incomprehensible, cumbersome, and inefficient as possible. For the reasons stated in my dissenting opinion in People v. Lloyd, supra, 17 Cal.4th at pages 667-669,1 concur in the result reached here.

 Some have questioned the attribution of this statement. (See, e.g., Keyes, “Nice Guys Finish Seventh”—False Phrases, Spurious Sayings, and Familiar Misquotations (1992) p. 152.) “Yogi denies he said it. [Citation.] On the other hand, Yogi did say, ‘I really didn’t say everything I said,’ [citation], so go figure.” (Araiza et al., The Jurisprudence of Yogi Berra (1997) 46 Emory L.J. 697, 714, fn. 100.)